Title: To James Madison from William C. C. Claiborne (Abstract), 8 March 1805
From: Claiborne, William C. C.
To: Madison, James


8 March 1805, New Orleans. “The late Election for City Aldermen was conducted with great order, but the apathy of the people on the occasion astonished me. But few voted, and none appeared interested as to the issue. I have appointed Mr. James Pitot Mayor, and Doctor John Watkins Recorder of the City. The former is a French Gentleman of Talents and respectability who has resided here for many years. The Character of the Latter is known to you; I am sorry to loose his Services in the Legislative Council, but it was an object with me to confer the office of Recorder on a native Citizen of the United states, and there was not one as well qualified as Doctor Watkins.”
